In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Grays, J.), dated June 13,-2003, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
*520Ordered that the order is affirmed, with costs.
The plaintiffs established their entitlement to judgment as a matter of law on the issue of liability by demonstrating that the defendant, who either failed to stop at a stop sign or, upon stopping, failed to yield the right of way to the plaintiffs’ vehicle, was the sole proximate cause of the accident (see Vehicle and Traffic Law § 1142; Szczotka v Adler, 291 AD2d 444 [2002]; McClelland v Seery, 261 AD2d 451 [1999]; Gravina v Wakschal, 255 AD2d 291 [1998]; Maxwell v Land-Saunders, 233 AD2d 303 [1996]). In opposition, the defendant failed to submit evidence sufficient to raise a triable issue of fact (see Lupowitz v Fogarty, 295 AD2d 576 [2002]; Bolta v Lohan, 242 AD2d 356 [1997]). Prudenti, P.J., Ritter, H. Miller and Adams, JJ., concur.